

116 S2197 IS: Protecting Rights Of Those Exploited by Coercive Trafficking Act of 2019
U.S. Senate
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2197IN THE SENATE OF THE UNITED STATESJuly 22, 2019Mr. Brown (for himself, Mr. Cornyn, Ms. Klobuchar, Mr. Portman, Mr. Tillis, Mr. Blumenthal, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 77 of title 18, United States Code, to clarify that using drugs or illegal
			 substances to cause a person to engage in a commercial sex act constitutes
			 coercion and using drugs or illegal substances to provide or obtain the
			 labor or services of a person constitutes forced labor. 
	
 1.Short titleThis Act may be cited as the Protecting Rights Of Those Exploited by Coercive Trafficking Act of 2019. 2.Use of drugs or illegal substances for trafficking in persons (a)Forced laborSection 1589(a) of title 18, United States Code, is amended—
 (1)in paragraph (3), by striking or at the end; (2)in paragraph (4), by striking the comma at the end and inserting ; or; and
 (3)by inserting after paragraph (4) the following:  (5)by means of supplying, furnishing, or providing any drug or illegal substance to a person, including to exploit the addiction of the person or cause the person to become addicted to the drug or illegal substance,.
 (b)Sex traffickingSection 1591(e)(2) of title 18, United States Code, is amended— (1)in subparagraph (B), by striking or at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (D)supplying, furnishing, or providing any drug or illegal substance to a person, including to exploit the addiction of the person or cause the person to become addicted to the drug or illegal substance (unless the defendant engaged in the conduct as a direct result of being a victim of an offense under this chapter).. 